Citation Nr: 0505392	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-22 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether there was clear and unmistakable error in a June 5, 
1964, rating decision that denied entitlement to service 
connection for bilateral pes cavus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to March 
1964.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

It is not undebatable that the evidence of record at the time 
of the June 5, 1964, rating decision, in accordance with 
applicable law, warranted entitlement to service connection 
for bilateral pes cavus, or that any claimed error would have 
manifestly changed the outcome of this decision.


CONCLUSION OF LAW

There was no clear and unmistakable error in the June 5, 
1964, rating decision that denied entitlement to service 
connection for bilateral pes cavus.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA also issued 
regulations to implement the VCAA, now codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
evidence or information in his or her possession that might 
support the claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board notes that the RO did provide the appellant with 
notice of the VCAA in a  May 2003 statement of the case.  

At his January 2005 videoconference hearing before the Board, 
the appellant reported that in December 2004, he had 
submitted additional evidence in support of his claim to the 
RO.  After being advised that this evidence was not of record 
with his claims file at the Board, the appellant was offered 
another opportunity to submit this evidence, and was advised 
to send it in directly to the Board after the conclusion of 
this hearing.  The Board then left the record open for 30 
days for the receipt of such evidence, but has not received 
it from either the RO or the appellant.  Accordingly, the 
Board will now proceed with its decision in this appeal.

In any case, the Board notes that the Court has also held 
that the provisions of the VCAA are not applicable to CUE 
motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  
Therefore, the Board finds that no further action need be 
taken under the VCAA prior to its review of this matter on 
appeal.

Whether There Was Clear and Unmistakable Error in a June 5, 
1964, Rating Decision that Denied Service Connection for 
Bilateral Pes Cavus

The appellant avers that the RO was mistaken in its denial of 
entitlement to service connection for bilateral pes cavus in 
an unappealed June 5, 1964, rating decision.  He acknowledges 
that he began active service with this disorder, as noted on 
his entrance examination, but believes that the RO's decision 
was in error because the evidence of record at that time 
supported a finding that, under the law, this disorder was 
aggravated as the result of his active service.

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2004), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. § 3.105(a).

The Board notes that the appellant did not appeal the June 
1964 rating decision; it thereafter became final.  See 
38 U.S.C. § 4005(c) (West 1958 & Supp. 1962); 38 C.F.R. §§ 
3.104, 19.2 (1964).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at the time must have been incorrectly 
applied; the error must be undebatable and of a sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and the determination of CUE 
must be based on the record and law that existed at the time 
of the prior adjudication.  Cook v. Principi, 258 F.3d 1311 
(Fed. Cir. 2001); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2000); Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. 
App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

Generally, the laws and regulations in effect at the time of 
the June 1964 rating decision, as pertaining to the 
establishment of service connection, did not vary much from 
the laws and regulations in effect today.

Under applicable law in June 1964, service connection could 
be awarded for a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C. §§ 310, 331 (West 
1958 & Supp. 1962); 38 C.F.R. § 3.303 (1964).  

The veteran's period of active service, from November 1961 to 
March 1964, occurred during a period other than war 
(generally considered as peacetime service).  See 38 C.F.R. 
§ 3.2 (2004).  

A person entering active service during peacetime for a 
period of six months or more would be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where evidence or medical judgment, as 
distinguished from medical facts or principles, was such as 
to warrant a finding that the disease or injury existed 
before acceptance and enrollment.   See 38 U.S.C. § 332 (West 
1958 & Supp. 1962); 38 C.F.R. § 3.305(b) (1964).  

Applicable law additionally provided that a preexisting 
injury or disease was considered to have been aggravated by 
active service where there was an increase in disability 
during such service, unless there was a specific finding that 
the increase in disability was due to the natural progress of 
the disease.  See 38 U.S.C. § 353 (West 1958 & Supp. 1962); 
38 C.F.R. § 3.306(a) (1964).  For a claimant with peacetime 
service, the specific finding requirement that an increase in 
disability was due to the natural progress of the condition 
would be met when the available evidence of a nature 
generally acceptable as competent showed that the increase in 
severity of a disease or injury or acceleration in progress 
was that normally to be expected by reason of the inherent 
character of the condition aside from any extraneous or 
contributing cause or influence peculiar to service; 
consideration was still to be given, however, to the 
circumstances, conditions, and hardships of service.  See 
38 C.F.R. § 3.306(c) (1964).      

Furthermore, congenital or developmental defects, refractive 
error of the eye, personality disorders, and mental 
deficiency were not to be considered as diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c) (1964).

The record shows that in the June 5, 1964, rating decision, 
the RO denied the veteran's claim for entitlement to service 
connection for bilateral pes cavus with a bilateral 
overlapping fifth toe.  The RO observed that these disorders 
were noted upon the appellant's entry into active service, 
but held that there was no evidence of permanent aggravation 
of the problem during active service, and therefore denied 
the claim.

A review of the evidence of record at the time of the June 
1964 rating decision confirms that the veteran entered active 
service with symptomatic bilateral pes cavus with overlapping 
fifth toes, as demonstrated by the findings contained in a 
November 1961 service entrance examination report.  The 
appellant disagrees with any determination that his condition 
was symptomatic at that time, but his PULHES profile 
contained a score of "3" with respect to the category 
pertaining to his lower extremities.  (The PULHES profile 
reflects the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina."  The remaining 
letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")  

The appellant's service medical records reveal that, 
beginning in December 1961, he was seen on multiple occasions 
for bilateral foot pain.  After treatment and referral for 
arch supports apparently did not relieve this exacerbation, 
with the condition assessed as severe by December 1963, the 
appellant was referred for consideration of whether he should 
be released from active duty as the result of his bilateral 
foot problems.  The appellant underwent a Medical Evaluation 
Board (MEB), and then a Physical Evaluation Board (PEB), 
after which the service department found that he should in 
fact be released from active service in light of his feet 
problems.  

An initial early January 1964 MEB report listed a diagnosis 
of bilateral talipes cavus, and described the disability as 
deformed feet.

A mid-January 1964 PEB report noted the appellant's statement 
that he had had a very mild type of foot deformity present 
since childhood.  He further reported that the condition, 
however, had never caused him any problems, and that he had 
never required medical treatment for his feet prior to 
service.  As also noted on his November 1961 report of 
medical history for entrance into service, he stated that the 
Navy had rejected him for service in 1957 because of his 
feet.  He further noted that since his entry into active 
service, he had had almost daily foot pain, but had not 
developed callosities.  He related that while his service 
occupation did not require him to do a lot of walking, the 
excessive walking he had to do in Basic Training had resulted 
in current difficulties with walking for any period of time.  

The mid-January 1964 PEB report revealed the following 
pertinent clinical findings: bilateral cavus deformity of the 
feet; no abnormality of the hind foot or forefoot in 
reference to each other; congenital overlapping of the fifth 
toes, but without callosities; a high arch at the sole of the 
foot, but no noted abnormalities on the weightbearing areas 
of the sole; a full range of motion with no joint pain or 
tenderness; and no abnormalities on neurological review.  X-
ray examination of the feet showed bilateral calcaneous 
deformities of the hind foot with plan taris deformities of 
the forefoot presenting as a moderately high cavus arch, with 
no evidence of degenerative changes in the small joints of 
the feet.

The concluding diagnoses of the mid-January 1964 PEB report 
were bilateral cavus deformity of both feet, and bilateral 
congenital overlapping of the fifth toes of both feet.   


The concluding MEB report, issued in late January 1964, as 
well as the late January 1964 report of medical examination 
for service discharge, classified the appellant's foot 
problem as bilateral congenital cavus feet/deformity, with 
bilateral congenital overlapping toes.  The appellant was 
assigned a PULHES profile of "4" for his lower extremities 
(where the medical condition or physical defect is below the 
level of fitness for retention in military service).  All 
related service discharge paperwork noted that the 
appellant's bilateral foot disorder had existed prior to 
service, and was found to have not been aggravated in active 
service.  

The veteran was released from active service in March 1964, 
and thereafter filed his claim for entitlement to service 
connection later that month, for aggravation of a bilateral 
foot condition that had existed prior to service.  He was 
then afforded a VA examination in May 1964.

The May 1964 VA examination report noted that the appellant 
had obtained foot supports while in service because of pain 
in his feet on prolonged standing or walking.  He reported 
that he was discharged on March 16, 1964, and since then, had 
been working as a machine operator, where he had experienced 
pain in his feet after standing for prolonged periods.  The 
examiner noted that clinical evaluation of the feet showed a 
moderate pes cavus with callous formation on the heels and 
over the heads of the first metatarsal.  There was a varus 
deformity of each little toe, noted to overlap the fourth toe 
of each respective foot.  The examiner noted that the 
appellant could not stand on his toes for any length of time.  
The diagnosis was moderately symptomatic bilateral pes cavus.

Focusing on the available evidence at the time of the June 
1964 rating decision and the prevailing legal authority at 
the time, it is apparent that the RO's action was within the 
bounds of sound judgmental discretion, regardless of whether 
some adjudicators might have reached a different result.  All 
clinical data was before the RO when it considered this case.

The Board observes that a longitudinal review of the record 
shows that the correct facts as they were known at the time 
of the unappealed June 1964 rating decision were 
appropriately before the adjudicators.  Moreover, the Board 
finds that the June 1964 rating decision does not contain any 
kind of error of fact or law that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

First, the Board observes that there has been no assertion 
that the correct facts as they were known at the time of the 
June 1964 rating decision were not before the adjudicator.  
It is clear that the service medical records were before the 
adjudicator, as well as a new VA examination report from May 
1964, and that that evidence contains medical findings that 
could reasonably support a denial of service connection in 
this case.  

Rather, the appellant's disagreement is with how the RO 
weighed or evaluated the evidence that was of record, and 
more specifically, with the way statutory or regulatory 
provisions extant at the time were applied.  The Board notes 
that an allegation that an RO inappropriately weighed the 
evidence does not fit the definition of a viable CUE claim.  
Specifically, in Damrel v. Brown, 6 Vet. App. 242 (1994), the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of a 
final prior determination (i.e., a reweighing of the 
evidence) is not the type of administrative error reversible 
under 38 C.F.R. § 3.105(a).

The appellant's argument that the RO misapplied VA's 
governing laws and regulations as applicable in June 1964, 
however, requires further consideration.  

The Board recognizes that the essence of a claim of clear and 
unmistakable error is that it is a collateral attack on an 
otherwise final rating decision by an RO.  See Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity which attaches to that final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  See Fugo at 44.  
Therefore, a claimant who seeks to obtain retroactive 
benefits based on CUE has a much heavier burden than that 
placed upon a claimant who seeks to establish prospective 
entitlement to VA benefits.  See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).  


The Board first notes that the service department records 
repeatedly classified the appellant's bilateral foot disorder 
as a congenital foot deformity.  As such, the RO need not 
have pursued an aggravation analysis in this case at all.  As 
discussed earlier, at the time of the June 1964 rating 
decision, congenital or developmental defects were not to be 
considered as diseases or injuries eligible for service 
connection under the law.  38 U.S.C. § 331; 38 C.F.R. § 
3.303(c).  Accordingly, the RO simply could have denied the 
veteran's bilateral congenital foot disorder as a condition 
simply not eligible for VA compensation.  Id.

Notably, VA's Office of General Counsel (General Counsel), at 
a later time,  emphasized the importance of this distinction 
with respect to claims for service connection.  In a 
precedent opinion, the General Counsel found that service 
connection could be awarded for superimposed disability due 
to aggravation of a congenital disease, but not of a 
congenital defect.  The General Counsel further noted that 
only where there was superimposed disease or injury in 
service (affecting a congenital defect) could service 
connection for resultant disability also be warranted.  See 
VAOPGCPREC 82-90; 38 C.F.R. § 3.303.

In any case, the Board finds that the RO's June 1964 review 
of this claim under an aggravation theory, with its ultimate 
outcome of denial of service connection for a bilateral foot 
disorder, was also reasonable.  The Board notes that the RO 
found that the appellant's condition, inasmuch as it involved 
what was described by medical professionals as a congenital 
defect, preexisted his entry into active service.  The RO 
also determined that the condition was not aggravated by 
service, via a reliance in large part upon several service 
department medical determinations of record reporting that 
conclusion, and with consideration of what could be construed 
as a lesser level of symptomatology (indicative of an 
exacerbation instead of a permanent worsening) documented by 
the time of the May 1964 VA examination.  The Board finds 
that these conclusions were reasonable based upon the facts 
shown, and thus there is no indication that the RO misapplied 
the law governing review of aggravation of a preservice 
disability at the time, especially considering the more 
restrictive version of the law applicable then to claimants 
with only peacetime service.  See 38 U.S.C. § 353; 38 C.F.R. 
§§ 3.306(a), (c).

Thus, the Board concludes that there was no clear and 
unmistakable error with respect to the RO's application of 
statutory or regulatory provisions to the appellant's March 
1964 claim for service connection for a bilateral foot 
disorder.  Accordingly, on the basis of all of the above, the 
Board finds that the appellant has not met the heavier burden 
applicable to a motion for CUE with respect to a prior final 
rating decision, and that the June 5, 1964, rating decision 
therefore did not involve clear and unmistakable error.  38 
U.S.C.A. § 5109A; 38 C.F.R. §3.105(a).


ORDER

The appeal as to whether there was clear and unmistakable 
error in a June 5, 1964, rating decision that denied 
entitlement to service connection for bilateral pes cavus is 
denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


